       Case 2:17-cv-02916-JAD-BNW Document 112 Filed 08/04/21 Page 1 of 6



 1   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 2   MELANIE HILL LAW PLLC
     1925 Village Center Circle, Suite 150
 3   Las Vegas, NV 89134
     Tel: (702) 362-8500
 4   Fax: (702) 362-8505
     Email: Melanie@MelanieHillLaw.com
 5   Attorney for Plaintiff Pamela Dittmar
 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11                                                   *****

12   PAMELA DITTMAR,                                      Case No. 2:17-cv-02916-JAD-BNW

13                  Plaintiff,                            ORDER GRANTING STIPULATION
                                                          TO EXTEND THE PARTIES’ REPLY
14          v.                                            DEADLINES FOR ONE DAY
15   CITY OF NORTH LAS VEGAS, a municipal
                                                          (Ninth Request)
     corporation,
16
                    Defendant.                                [ECF No. 111]
17

18
           NOW COMES the Plaintiff, Pamela Dittmar, by and through her attorneys, Melanie A.
19
     Hill and Melanie Hill Law PLLC, and Defendant, City of North Las Vegas, by and through its
20
     attorneys, R. Todd Creer, Kaitlin H. Paxton, and Kamer Zucker Abbott, who hereby stipulate that
21
     the deadline for Plaintiff to file her response to the currently pending dispositive motion be extended
22
     from the current deadline of August 2, 2021 up to an including August 9, 2021.
23
           This is the ninth request for an extension of the dispositive motion deadline. The first request
24
     was by stipulation to extend the dispositive motion deadline thirty (30) days from the extended
25
     discovery cutoff deadline to complete the remaining two depositions. The second request was by
26
     motion due to Plaintiff’s counsel’s ongoing illness with Covid-19 symptoms. The third request was
27
     by stipulation due to Plaintiff’s counsel’s immediate family member’s emergency hospitalization for
28

                                                     –1–
                      STIPULATION TO EXTEND DISPOSITIVE MOTION REPLY DEADLINES
       Case 2:17-cv-02916-JAD-BNW Document 112 Filed 08/04/21 Page 2 of 6



 1   nearly one week. The fourth request was by stipulation due to Plaintiff’s counsel’s significant

 2   injuries from two separate accidents. The fifth request was by stipulation due to Plaintiff’s counsel’s

 3   significant injuries from two separate accidents to allow her to have additional diagnostic tests, pain

 4   management, and give her additional time from her original estimate on a requested extension to

 5   treat and heal. The sixth request was made by stipulation to allow Plaintiff’s counsel additional time

 6   to obtain assistance with the formatting and preparation of the response exhibits and citations to the

 7   same in the response because her paralegal had a medical procedure last Friday and could not assist

 8   counsel due to a medical procedure. This seventh request was by stipulation due to an acute gastro

 9   illness that Plaintiff’s counsel was suffering from. This eighth request was by stipulation due to

10   Plaintiff’s counsel’s continued injuries that have gotten worse and now require Plaintiff’s counsel to

11   get a wrist injection and two nerve blocks and two nerve ablations.            The wrist injection and

12   numerous doctors’ appointments and physical therapy visits occurred last week and the nerve

13   procedures are scheduled to occur next week on July 27 and 29 preventing counsel from working

14   those days due to the medication and cause her difficulty working this week due to the increased

15   pain. It was also due to Plaintiff’s counsel’s prescheduled vacation for the Fourth of July holiday

16   and the following week and a half that coincided with the reply deadline. This ninth request is by

17   stipulation due Plainitff’s counsel’s continued pain making it difficult for her to sit for more than 2

18   hours at a time to work and because she had to cancel her nerve procedures. Counsel for Plaintiff

19   was supposed to have nerve procedures on her back last week that she was unable to have due to the

20   Covid-19 pandemic because they were to take place in a surgery center setting and the numbers are

21   so high that counsel did not think it was safe to do so. As a result, counsel for plaintiff is dealing

22   with back and neck pain that make it difficult for her to work for more than two hours at a time. The

23   additional time will allow her to complete the reply and accommodate her pain and the limited time

24   she can work each day. This request is also made to accommodate a technical issue creating video

25   clips from a deposition and counsel for Plaintiff needs to re-request the video from the court

26   reporting company. Given the dispositive nature of this motion, counsel requested, and the parties

27   stipulated, to this additional extension due to Plaintiff’s counsel’s injuries and pain and this technical

28

                                                       –2–
                      STIPULATION TO EXTEND DISPOSITIVE MOTION REPLY DEADLINES
       Case 2:17-cv-02916-JAD-BNW Document 112 Filed 08/04/21 Page 3 of 6



 1   issue so that Ms. Dittmar is not prejudiced in her case due to counsel’s injuries from a fall and rear

 2   end car accident in April.

 3         As soon as it became apparent to counsel for Plaintiff that additional time was necessary to
 4   finalize the reply, counsel sent an email to counsel for Defendant this morning requesting this
 5   additional extension.
 6          In support of this Stipulation and Order, the parties state as follows:
 7          1.      The current deadline to file replies to the currently pending dispositive motions is

 8   August 2, 2021. When the parties first entered into a stipulation to extend the dispositive motion
 9   deadline, it was to extend the dispositive motion deadline to thirty (30) days from the extended

10   discovery cutoff deadline to complete the remaining two depositions. When the parties next

11   entered into a stipulation to extend the dispositive motion deadline, it was to extend the dispositive

12   motion deadline thirty (30) days due to Plaintiff’s counsel’s ongoing illness with Covid-19

13   symptoms. The parties then entered into a stipulation for an additional seven (7) days due to

14   Plaintiff’s counsel’s family member’s health emergency. The parties then stipulated to extend the

15   dispositive motion deadline due to Plaintiff’s counsel’s significant injuries from two separate

16   accidents to allow Plaintiff’s counsel to have additional diagnostic tests, pain management, and

17   additional time from her original estimate on a requested extension to treat and heal. The parties

18   again stipulated to an extension to allow Plaintiff’s counsel addition time to prepare seek assistance

19   in preparing her exhibits that she needs to cite to in the response and declarations. Due to Plaintiff’s
20   counsel’s continued pain from two separate accidents, she was also not able to sit and work for long

21   periods of time and the exhibit formatting and preparation, in addition to the response preparation is

22   very time consuming and her pain has increased due to time spent sitting and working and standing

23   and working at her standing desk for lengthy periods of time. As a result of needing to take lengthy

24   breaks to reduce the pain, counsel for Plaintiff sought additional time and assistance to complete the

25   response and exhibits necessitating the final two stipulations to extend the response and reply

26   deadlines.

27          2.      The parties stipulated to extend the reply deadline after Plaintiff’s counsel’s wrist

28   injection occurred and her nerve block, and nerve ablations were recommended and scheduled.

                                                      –3–
                      STIPULATION TO EXTEND DISPOSITIVE MOTION REPLY DEADLINES
       Case 2:17-cv-02916-JAD-BNW Document 112 Filed 08/04/21 Page 4 of 6



 1   Plaintiff’s counsel further informed counsel for Defendant that she had a wrist injection and

 2   numerous doctors’ appointments, including physical therapy visits, last week necessitating this

 3   extension request in addition to a prescheduled vacation over the fourth of July holiday. The nerve

 4   procedures were scheduled to occur last week on July 27 and 29, however counsel had to cancel

 5   them due to the Covid numbers increasing substantially because counsel did not think it was safe to

 6   spend two days in a surgery center. As a result, counsel for plaintiff is dealing with back and neck

 7   pain that make it difficult for her to work for more than two hours at a time. The additional time will

 8   allow her to complete the reply and accommodate her pain and the limited time she can work each

 9   day. This request is also made to accommodate a technical issue creating video clips from a

10   deposition and counsel for Plaintiff needs to re-request the video from the court reporting company.

11   Given the dispositive nature of this motion, counsel requested, and the parties stipulated, to this

12   additional extension due to Plaintiff’s counsel’s injuries and pain so that Ms. Dittmar is not

13   prejudiced in her case due to counsel’s injuries from a fall and rear end car accident in April.

14   Additionally, due to Plaintiff’s continued pain from two separate accidents, she is also not able to sit

15   and work for long periods of time.

16          3.      Through this Stipulation, and to avoid prejudice to Defendant in preparing and filing

17   its briefs on the same day, this stipulation extends the deadline for both parties to file their replies.

18   The new reply deadline the parties have stipulated to is August 9, 2021.

19          4.      Through this Stipulation, the parties request that the Court extend the deadline to file

20   Plaintiff’s reply in support of their motion for partial summary judgement and Defendant’s reply in

21   support of their motion for summary judgment until August 9, 2021. No other deadlines are being

22   extended by this motion, such as the deadline for discovery and to file a motion to compel written

23   discovery.

24          5.      Courts in the District of Nevada have routinely held extensions of deadlines for

25   illness and the “practicalities of life” establish good cause for the requested extension. In Morales v.

26   McDaniel, District of Nevada Magistrate Judge Baldwin found good cause to grant an extension and

27   ///

28   ///

                                                      –4–
                      STIPULATION TO EXTEND DISPOSITIVE MOTION REPLY DEADLINES
       Case 2:17-cv-02916-JAD-BNW Document 112 Filed 08/04/21 Page 5 of 6



 1   held as follows:

 2          “The proper procedure, when additional time for any purpose is needed, is to present to
            the Court a timely request for an extension before the time fixed has expired (i.e., a
 3          request presented before the time then fixed for the purpose in question has expired).”
            Canup v. Miss. Valley Barge Line Co., 31 F.R.D. 282, 283 (D. Pa. 1962). The Canup
 4          Court explained that “the practicalities of life” (such as an attorney’s “conflicting
            professional engagements” or personal commitments such as vacations, family
 5          activities, illnesses, or death) often necessitate an enlargement of time to comply with a
            court deadline. Id. Extensions of time “usually are granted upon a showing of good
 6          cause, if timely made.” Creedon v. Taubman, 8 F.R.D. 268, 269 (D. Ohio 1947). The
            good cause standard considers a party’s diligence in seeking the continuance or
 7          extension. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
 8   2019 U.S. Dist. LEXIS 173103 (D. Nev. Oct. 3, 2019).

 9          6.      This Stipulation to extend Plaintiff’s dispositive motion response deadline is

10   brought in good faith, with a showing of good cause, and is not sought for any improper

11   purpose or other purpose of delay, but to allow counsel for the Plaintiff additional time to finalize

12   and file her reply due to her pain from her injuries and to accommodate the technical issue with one

13   of the deposition videos that counsel needs to create video clips from. This extension will allow

14   counsel for Plaintiff the additional time necessary to do so in light of her medical issues, pain, and

15   technical issue necessitating requesting another copy a the deposition video from the court reporter.

16          7.      In accordance with LR 26-3, a stipulation to extend any date set by the discovery

17   plan, scheduling order, or other order must, in addition to satisfying the requirements of LR IA 6-1,

18   be supported by a showing of good cause for the extension. Local R. 26-3. Plaintiff submits that

19   good cause exists under the totality of the circumstances provided herein due to her medical issues,
20   ongoing pain, and technical issue necessitating requesting another copy a the deposition video from

21   the court reporter until August 9, 2021.

22

23

24

25

26   ///
27   ///
28   ///

                                                     –5–
                        STIPULATION TO EXTEND DISPOSITIVE MOTION REPLY DEADLINES
       Case 2:17-cv-02916-JAD-BNW Document 112 Filed 08/04/21 Page 6 of 6



 1            WHEREFORE, the parties respectfully request by this Stipulation that the Court extend

 2   the deadline for the parties to file their replies to the pending dispositive motion from the current

 3   deadline of August 2, 2021 up to and including August 9, 2021.

 4

 5            DATED this 2nd day of August, 2021.

 6              MELANIE HILL LAW PLLC                              KAMER ZUCKER ABBOTT
 7
        By:     /s/ Melanie A. Hill                         By:   /s/ Kaitlin H. Paxton
 8              Melanie A. Hill, Esq. (NV Bar No. 8796)           R. Todd Creer (NV Bar No. 10016)
                1925 Village Center Circle, Ste. 150              Kaitlin H. Paxton (NV Bar No. 13625)
 9              Las Vegas, Nevada 89134                           3000 West Charleston Blvd., Suite 3
                Telephone: (702) 362-8500                         Las Vegas, Nevada 89102
10              Facsimile: (702) 362-8505                         Telephone: (702) 259-8640
                Melanie@MelanieHillLaw.com                        Facsimile: (702) 259-8646
11              Attorneys for Plaintiff Pamela Dittmar            kpaxton@kzalaw.com
                                                                  Attorneys for Defendant City of North
12                                                                Las Vegas
13

14                                                   Order
15
              The parties stipulate for a third time to extend the deadline for plaintiff Pamela Dittmar to
16   file her reply in support of her summary-judgment motion to August 9, 2021. Good cause
     appearing, IT IS HEREBY ORDERED that the parties' stipulation to extend time [ECF No. 111]
17   is GRANTED, however, given the excessive number of extensions that have been sought by
     plaintiff's counsel for the parties' summary-judgment briefs, NO FURTHER EXTENSION
18
     OF THIS DEADLINE WILL BE GRANTED.
19
20

21

22                                                         ____________________________________
                                                           JENNIFER A. DORSEY
23                                                         UNITED STATES DISTRICT JUDGE
24                                                         Dated: August 4, 2021
25

26

27

28

                                                      –6–
                      STIPULATION TO EXTEND DISPOSITIVE MOTION REPLY DEADLINES
